Citation Nr: 0517259	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for prostate cancer.    


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION


The veteran had active duty service from to January 1953 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in February 2004.  The 
veteran testified at a personal hearing at the RO in May 
2004.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was not manifested 
during the veteran's active duty service or for many years 
after discharge from service, nor is chronic obstructive 
pulmonary disease otherwise related to the veteran's active 
duty service.

2.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years after discharge from 
service, nor is prostate cancer otherwise related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in December 2001 
VCAA letter, the statement of the case and the supplemental 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
December 2001 VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's December 2001 VCAA letter was provided 
prior to December 2002 adjudication of the issues on appeal 
and was therefore timely.,  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran appeared at a hearing at the RO.  
All available service records are of record, as well as post-
service private and VA medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  While the veteran has not been afforded a VA medical 
examination with etiology opinion, as more particularly 
explained in the following decision, the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  The 
Board finds that no further action is required by VA to 
assist the veteran with the claims.

Criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

Analysis

The veteran's statement and hearing testimony is essentially 
to the effect that he believes that certain activities and 
exposure during service caused his COPD and prostate cancer.  

The majority of the service medical records are missing and 
presumed lost.  The veteran's separation examination is the 
only medical evidence from active duty.  The report of the 
examination, which was dated in July 1957, indicates that 
clinical evaluation of all pertinent systems was normal at 
that time.  The next medical evidence of record associated 
with the claims file is dated in 1982 or more than 25 years 
after the veteran's discharge from active duty.  Based on 
this evidence, the Board finds there is no competent evidence 
of the presence of any of the disabilities on appeal during 
active duty or for many years after the veteran's discharge.  
This gap in time regarding the medical evidence weighs 
against a finding of continuity of symptomatology for any of 
the disabilities on appeal.  The Board also notes that it 
does not appear is even alleging that either disorder was 
actually manifested during service or for a number of years 
thereafter. 

There is competent evidence of record demonstrating the 
current presence of chronic obstructive pulmonary disease and 
prostate cancer.  In August 2000, a private physician noted 
that he had been treating the veteran for prostate cancer and 
chronic obstructive pulmonary disease for a number of years.  

There is no competent evidence of record which links chronic 
obstructive pulmonary disease to the veteran's active duty 
service.  The only evidence of record which links chronic 
obstructive pulmonary disease to the veteran's active duty 
service is his own allegations and testimony.  As a layperson 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

There is some competent evidence of record addressing a 
possible link between prostate cancer and the veteran's 
active duty service.  In an August 2000 letter, a private 
physician reported that the veteran had exposure to Agent 
Orange and asbestos during active duty service and because of 
the exposure the veteran "may" be at risk for prostate 
cancer as well as mesothelioma.  The Board notes, however, 
the August 2000 opinion is speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  Due to 
the speculative nature of this opinion, the Board finds that 
no probative value is to be assigned to it.  Moreover, the 
weight to be given to this otherwise speculative opinion is 
even further diminished by the fact that the examiner appears 
to have relied on history furnished by the veteran regarding 
Agent Orange exposure, although such exposure is not 
otherwise supported by the evidence of record. 

The veteran has alleged that he currently experiences 
disabilities due, in part, to exposure to Agent Orange during 
active duty.  The veteran does have prostate cancer which is 
a presumptive disease under 38 C.F.R. § 3.309 if there is 
demonstrated exposure to herbicides.  The Board notes 
however, that there is no objective evidence demonstrating 
that the veteran was exposed to herbicides including Agent 
Orange while on active duty.  There is no indication that 
Agent Orange was being used by the military when the veteran 
was on active duty.  He has not responded to VA's requests 
for information regarding this alleged exposure.  There is no 
objective evidence of record demonstrating that the veteran 
served anywhere near Viet Nam during the applicable time 
period or that he was actually exposed to herbicides 
including Agent Orange during active duty.  The Board finds 
there is no competent evidence indicating that the veteran 
was exposed to herbicides including Agent Orange while he was 
on active duty and that any claim of entitlement to service 
connection based on this alleged exposure to Agent Orange 
while on active duty must be denied.  

The veteran has alleged that he has lung disabilities which 
might be due to asbestos exposure.  Even if the Board 
concedes that the veteran was exposed to asbestos during 
active duty, there is no competent evidence of record linking 
a current disability to asbestos exposure.  The veteran 
testified that he was exposed to asbestos while being 
transported on troop ships on three different occasions.  He 
estimated that he was on board the ships for approximately 
one-month total time.  The Board notes the private physician 
who promulgated the August 2000 opinion only addressed a 
possible link between prostate cancer, and Agent Orange and 
asbestos exposure.  While chronic obstructive pulmonary 
disease was referenced in the letter, it was not linked in 
any way to exposure to environmental hazards including Agent 
Orange or asbestos.  

Evidence which argues against the veteran's claim includes a 
May 2002 report in which a private physician noted the 
veteran's allegations of being exposed to smoke and asbestos, 
but opined that the "vast majority" if not all of the 
veteran's lung damage was due to cigarette smoking.  The 
physician noted that there was nothing on previous X-rays 
which would suggest a significant degree of asbestosis and 
the physician doubted that spending one month on board ships 
without working directly with asbestos would place the 
veteran at significant future added risk.  The Board further 
notes that the examiner who conducted a June 1984 VA 
examination diagnosed the presence of chronic obstructive 
pulmonary disease, but also linked it to the veteran's 
smoking.  The Board finds the preponderance of the evidence 
demonstrates that the veteran's lung disability was due to 
smoking as opposed to any incident of active duty service.  

In sum, there is no competent evidence of record which links 
prostate cancer or chronic obstructive pulmonary disease to 
any of the veteran's alleged inservice exposures.  The 
veteran has testified as to his belief that chronic 
obstructive pulmonary disease and prostate cancer are due to 
his inservice exposures.  The veteran, however, is a 
layperson.  As a layperson however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinions as to the existence 
and etiology of the chronic obstructive pulmonary disease and 
prostate cancer are without probative value.  The 
preponderance of the competent evidence in this case is 
against entitlement to service connection for either 
disorder.  


ORDER


The appeal is denied as to both issues.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


